 In the Matter Of REED ROLLER BIT COMPANY, EMPLOYERandINTERNA-TIONAL BROTHERHOOD Or ELECTRICAL WORKERS, LOCAL 716, AFL,PETITIONERCaseNo. 39-RC-117.-Decided December1, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Elmer Davis,hearing officer.'The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer is engaged, at several places in the United States, inthe manufacture of steel tools and equipment for the drilling of oilwells.Only the Employer's Tool Plant at Houston, Texas, is involvedin this proceeding.The Petitioner seeks a unit of maintenance electricians, their helpersand leadmen, and instrument repairmen (A), excluding MartinDecker machine repairmen and foremen and other supervisors.TheEmployer and the Intervenor, United Steelworkers of America, LocalUnion 2083, contend (1) that the employees involved in this proceed-1After thecloseof thehearing,the Employer moved to correctcertain alleged errors inthe transcript made at the hearing. In the absence ofobjectionsto the Employer'smotion,it ishereby granted.The transcript is hereby amended toreadas corrected.87 NLRB No. 45.314 REED ROLLERBIT COMPANY315ing are not true craft electricians; (2) that the duties and interests ofthese employees are so integrated with those of production employeesthat they should not be separated from the latter for bargaining pur-poses; and (3) that the long collective bargaining history on an over-all basis precludes the establishment of the requested narrower unitat this time.The Employer's maintenance department consists of several groupsof employees, including the electrical group, and is located in a sepa-rate building.In this building, the electrical group, like various othergroups, has its own work shop, separated from the other work shopsby a wire fence.Of the approximately 19 "electricians" and "elec-tricians' helpers" involved in this proceeding, approximately 13 workon the day shift and approximately 6 work on the second or "swing"shift, each shift operating under' its own foreman.The Employerhas stationed approximately 4 of the day shift men in "zones" in itsproduction departments so that they may be on hand to take care ofelectrical breakdowns which may occur on production lines.Exceptin emergencies, the same employees are always assigned to the samezones.The Employer has transferred most of the workers involved hereinto its electrical department from its other departments.They havethus become first "electricians' helpers" and then "electricians."TheEmployer has no apprentice program, but generally requires that aworker spend 3 to 4 years in this department before he reaches themaximum pay rate for "electricians."He may, however, be classi-fied as an "electrician,"at a lower rate, in a shorter period. In thecourse of their varied duties, the employees sought by the Petitionerclean and replace motor bearings, replace contacts, coils, overloadedheaters, and burned-out electric light bulbs, and maintain the Em-ployer's electric water coolers and air-conditioning system.They dono major electrical repair work, because the Employer sends equip-ment requiring that type of work to outside repair shops.They dono motor or transformer rewinding.They do not overhaul motors.They do no major electrical construction work.They do not, as aregular matter, construct panel boards, which the Employer pur-chases from outside dealers.The Employer's production is entirely dependent' on the continuityof electric energy; virtually every machine and major tool in its plantis powered by an electrical motor.The Employer has therefore setup its electrical department to maintain uninterrupted production.As stated above, the Employer has stationed approximately four of its"electricians"or "electricians'helpers"in production areas through-out its plant to correct electrical break-downs.The Employer has sta- 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioned the rest of these employees in their work shop, but they too aresubject to call into production areas in cases of necessity.Repairs aremade in the electrical work shop only if it is not possible to makethem on the production line.All these electrical employees work bothin production areas and in the work shop, and two-thirds to three-quarters of all their time is spent in production areas.When theywork in these areas, they are subject to the direction of productionforeman, as well as to that of the electrical foreman.They minglewith production employees in the ordinary course of their duties; theyhave the same working conditions and employee benefits; and underthe contract between the Employer and the Intervenor, they are sub-ject to assignment to production or maintenance jobs, outside the elec-trical department.In .case of a reduction in force, they have plant-wide seniority rights, including rights to production or maintenancejobs which they may formerly have held and to certain "pool" jobswhich may be wholly unrelated to their present electrical work.The employees involved in this proceeding are clearly not true craftelectricians, because they do not principally perform tasks character-istic of the electrician's trade.They do not operate wholly underthe control and direction of the electrical department foremen.Theydo not constitute a clearly defined group or administrative sector ofthe Employer's operations.Their work interests and duties are fusedwith those of general production and maintenance employees.TheEmployer, for a period of over 10 years, has bargained for theseworkers in the larger, over-all unit.Under all these circumstances,we find that the unit proposed by the Petitioner is inappropriate forthe purposes of collective bargaining.2We shall therefore dismissthe petition.ORDERUpon the entire record in the case, the National LaborRelationsBoard hereby orders that the petition herein be, and it herebyis, dis-missed.2E. I. Du Pont De Nemours and Company, Inc.,85 NLRB 1301.Cf.Rice-Stim DryGoodsCompany,85 NLRB 541.